.The Chancellor
ordered the proceedings to be stayed, and that G. A. should be brought into Court, as it was a fixed rule, and essential to justice, that no decree should pass, until all necessary parties were brought in. All incumbrancers existing at the commencement of the suit must be made parties, or else their rights will not be affected by the decree and sale thereon. To save time and expense, a supplemental bill may be filed by the plaintiffs, instead of amending the original bill; and when it is used merely for the purpose of bringing a formal party before the Court, as a defendant, the defendants to the original bill need not be made parties. (Redesd. Tr. Ch. Pl. 70.) Where the objection for want of parties is made rather out of season, as in Jones v. Jones, (3 Atk. 110. 217.) the want of parties may be supplied by a supplemental bill. In that case, the cause had been once heard, and was brought on again upon the equity reserved, when the objection was raised. So, also, in Holdsworth v. Holdsworth, (Dick. 799.) parties appeared to. be wanting on an appeal from a decree at the Rolls, and the cause was ordered to stand over, with liberty for the plaintiffs to file a supplemental bill, merely to add parties.
The proceedings in the cause were, accordingly, ordered to be stayed, and the plaintiffs had leave to file a supplemental bill, in order to bring in Cr. Astor, who held the third incumbrance.
Order accordingly.